DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This final action is in response to the Applicant’s amendment of claims dated 1/28/2021.  Applicant has amended claims 1 and 8.  Claims 1-8 and 21-28 are currently pending.
Response to Amendment
The rejections of claims 1-8 and 21-28 under 35 U.S.C. § 112(a) and (b) are withdrawn in light of Applicant’s amendment and in light of Applicant’s arguments on page 7 of the remarks dated 1/28/2021.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.
Response to Arguments
Applicant's argument with regard to the rejection of claims 1-8 and 21-28 under 35 U.S.C. §101 has been fully considered but it is not persuasive.  
On page 7 of the response dated 10/19/2020, applicant argues, “The limitation of Claims 1 and 8 that recites fusing parking citation data with information received from sensors in the city and data regarding the license plate numbers into a time-based active representational model 
The examiner respectfully disagrees.  Please see the rejection below.
Applicant's arguments with respect to the rejection of claims 1-8 and 21-28 under 35 U.S.C. §103 have been fully considered but are moot in view of the new grounds of rejection which has been necessitated by the amendment.
Official Notice
In the previous Office Action mailed 2/24/2020, Official Notice was taken by the Examiner that certain subject matter is old and well known in the art.  The Applicant’s attempt at traversing the Official Notice findings as stated in the previous Office Action (Remarks, p. 11) is inadequate.  Adequate traversal of Official Notice is s a two-step process.  First, applicant must state their traversal on the record.  Second, and in accordance with 37 C.F.R. 1.111(b) and MPEP 2144.03(c) (which recites, in part, “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art”), the applicant must state why the Official Notice statements are not to be considered common knowledge or well known in the art.  While Applicant’s traversal satisfied step 1, the applicant has failed to attempt the second step.  Applicant merely states, “Claims 3-7 cover feedback provided to an officer during his patrol shift when he is out of the police precinct, which is not known in the art, especially prior to the emergence of wireless technology.”  This statement (1) is incorrect as to the claims, which cover feedback while the officer is on the beat, i.e. within the precinct (a district of a city or town as defined for police purposes) and (2) does not address the officially noticed facts listed below. 

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
Therefore, because the applicant’s traversal is inadequate and per MPEP 2144.03(c), these officially noticed elements are taken as admitted prior art.  Specifically, it has been taken as prior art that it was common knowledge or well-known in the art to:
quantify the performance of the employee and include the quantified performance with the feedback; 
provide a message in the feedback before the end of the duty shift on the performance of the employee only as to the employee's actual performance up until that time; 
define thresholds on the performance expectations and provide a message in the feedback on the performance of the employee when the thresholds are substantially met or exceeded; 
define thresholds for one or more of a block or a region within which the employee’s responsibility is located and before the end of the duty shift and provide a message in the feedback on the performance of the employee when the thresholds are substantially met or exceeded; and 
provide credit in the feedback on the performance of the employee based on providing data used in prediction of service activities in the area of the employee’s responsibility based on an employee’s activity and change in conditions not predicted.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites: 
	defining a beat within a city for a parking enforcement officer within which enforcement activities are to be performed by the officer on a duty shift;
	fusing parking citation data with information received from sensors in the city and data regarding the license plate numbers into a time-based active representational model of the city that comprises estimates of parking violations expected to occur within the beat;
	building one or more activity plans for the officer based upon the fused information from the active representational model;
	identifying those activity plans that optimize performance by the officer;
	setting expectations for the officer based upon the optimal activity plans;
	regularly track activities of the officer while on the beat; and
	identifying differences between the officer's expected performance according to the optimal activity plans versus the officer's actual performance according to the officer's tracked activities; 
	providing feedback comprising recommendations for increasing performance by the officer to identify parking violations during the duty shift based on the differences; and 
	based on instructions from the officer, modifying a level of detail of assistance to be provided to the officer to identify the parking violations via the recommendation.
Independent claim 8 recites similar limitations.
	These steps of this claim, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, provides personnel management, i.e. managing personal behavior, and interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior and interactions between people but for the recitation of generic computer components, then it falls within the, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites several abstract ideas.  
	These judicial exceptions are not integrated into a practical application.  In particular, the claims only recite the additional elements of the method being performed “with the aid of a digital computer” and of a non-transitory computer readable storage medium storing code with instructions to perform the methods of the independent claim and the steps of reading license plate numbers via an automatic license plate reader (ALPR) which is affixed to a vehicle of the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and non-transitory computer readable storage medium amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  It is officially noticed that data gathering by ALPR and GPS are well-understood, routine and conventional activities, which cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further limit the abstract ideas by adding further steps to the abstract ideas (claims 2-7 and 21, 23-24, and 26-27) and/or defining claim elements (claims 2, 4, 22, 25, and 28).  Thus, alone or in combination with the claims from which they depend, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, and 21-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Marcus (US 2009/0024430) in view of Chatterjee et al., (US 2004/0068433, Pycko et al. (US 9,674,357) and in further view of Malloy Desormeaux et al. (US 2003/0026608)..
With respect to claim 1, Marcus teaches a method for motivating parking enforcement officer performance, comprising the steps of: 
	a.	defining a beat within a city for a parking enforcement officer within which enforcement activities are to be performed by the officer on a duty shift (paragraph 12, optimizing enforcement routes with paragraph 13 where an optimization constraint is “maximizing the patrol area” and a beat is a patrol area);
	c.	fusing parking citation data (paragraph 10, “parking violations”) with information received from sensors in the city (paragraph 16, “parking sensor” with paragraph 14, “update the input variables) into a time-based active representational model of the city (paragraph 13, “an electronic mapping interface … The cross indicates the current location of the enforcement agent”) that comprises estimates of parking violations expected to occur within the beat (paragraph 10, prediction of parking violations with paragraph 13, a parking violator is circled along the route”);
	d.	building one or more activity plans for the officer based upon the fused information from the active representational model (paragraph 14, where the updated optimized enforcement route is an activity plan);
	e.	identifying those activity plans that optimize performance by the officer (paragraphs 12 and 14);
	g	monitoring one or more GPS receivers to regularly track activities of the officer while on the beat (paragraph 13, where the fact that” The cross indicates the current location of the enforcement agent” with the GPS mapping system indicates that the activities and direction of travel are regularly tracked).
		Marcus does not specifically teach (b) reading license plate numbers via an automatic license plate reader (ALPR) which is affixed to a vehicle of the parking enforcement officer or (c) that the fused data includes data regarding the license plate numbers.  In the analogous art of parking enforcement, Chatterjee teaches monitoring an ALPR to obtain license plate numbers and using the license plate numbers to update parking information, which is similar to Applicant’s use of the information to update active representational model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include monitoring and using the APLR information as taught by Chatterjee in the method of Marcus since such up to date information increases the efficiency of parking enforcement operations.
	Although Marcus teaches facilitating parking enforcement officer performance in real time, which implies using a computer, Marcus does not specifically teach (Preamble) that the method is performed with the aid of a digital computer, (e) setting expectations for the officer based upon the optimal activity plans, or (h) identifying differences between the officer's expected performance according to the optimal activity plans versus the officer's actual performance according to the officer's tracked activities, or (i) providing feedback comprising recommendations for increasing performance by the officer during the duty shift based on the differences.  In the analogous art of monitoring employee performance, Pycko teaches performing the method with the aid of a digital computer (col. 24, lines 34-42), setting expectations for the employee based upon the optimal activity plans (at least, c. 6, ll. 5-21, where an “expected action”, “expected response” and “appropriate response” are the expectations based upon scripts, i.e. optimal activity plans, which are suggested by the examples recited in c. 3, l. 48 – c. 4, l. 21), identifying differences between the employee's expected performance according to the optimal activity plans versus the employee's actual performance according to the employee's tracked activities (at least, c. 6, ll. 5-21, where the expected action, expected response and appropriate response are not given) and, providing feedback comprising recommendations for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the method with the aid of a digital computer as taught by Pycko in the method of Marcus since computers provide efficient, cost effective means of assisting parking enforcement, and to combine setting expectations for the employee based upon the optimal activity plans, identifying differences between the employee's expected performance according to the optimal activity plans versus the employee's actual performance according to the employee's tracked activities, and, based upon the differences, providing feedback during the duty shift on the performance of the employee as taught by Pycko with optimized performance plan and tracked parking enforcement officer activities of Marcus since setting expectations and identifying the differences provide data for improving officer performance and the feedback is an efficient means of either reminding an officer of the need to comply with the expectations or congratulating an officer of a job well done.
	Marcus, Chatterjee and Pycko do not specifically teach that providing feedback comprising recommendations for increasing performance by the officer is in order to identify parking violations.  However, given the teachings of Marcus, Chatterjee and Pycko it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the recommendations for increasing performance by the officer are in order to identify parking violations since Marcus and Chatterjee are directed to parking enforcement which includes identifying parking violations and since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be 
	Marcus, Chatterjee and Pycko do not specifically teach (j) based on instructions from the officer, modifying a level of detail of assistance to be provided to the officer via the recommendation of the feedback provided to the officer.  In the analogous art of user detail selection, Malloy Desormeaux teaches that “a user could select a revision suggestion level between few, moderate, and many; or alternatively, between, beginner, novice, and advanced” (paragraph 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include modifying a level of detail of assistance to be provided to the user based on the recommendation of the feedback provided to the user as taught by Malloy Desormeaux in the method for motivating parking enforcement officer performance of Marcus, Chatterjee, and Pycko since such selection of detail level by a user permits efficient variation of suggestions based upon the user’s situation (Malloy Desormeaux, paragraph 139).
	Marcus, Chatterjee, Pycko and Malloy Desormeaux do not specifically teach that modifying a level of detail of assistance to be provided to the officer is in order to identify parking violations.  However, given the teachings of Marcus, Chatterjee, Pycko and Malloy Desormeaux it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that modifying a level of detail of assistance to be provided to the officer is in order to identify parking violations since Marcus and Chatterjee are directed to parking enforcement which includes identifying parking violations and since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of 
With respect to claim 8, Marcus does not specifically teach, but Pycko teaches a non-transitory computer readable storage medium storing code for executing on a computer system to perform the method according to Claim 1 (c. 27, ll. 53-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the method using a non-transitory computer readable storage medium storing code for executing on a computer system as taught by Pycko in the method of Marcus since doing so allows efficient, cost effective means of assisting parking enforcement. The remainder of claim 8 substantially repeats the subject matter of claim 1.  As the underlying process has been shown to be fully disclosed by the teachings of Marcus and Pycko in the rejection of claim 1, these limitations are rejected for the same reasons provided in the rejection of claim 1, which are incorporated herein.
Concerning claim 2, Marcus teaches a method according to Claim 1, further comprising the step of: including one or more of weather data, holiday information, sensor data from parking occupancy sensors, meter payment data, and activity data about other officers working the same region as the officer in the active representational model (paragraph 9 where input variable data includes “enforcement notifications (i.e. expired parking meters, illegal parking)”, “time (such as time of day, date, day of the week, month of the year, season, year), special events (such as sporting events or theater)”, “number of enforcement agents working concurrently”).
Concerning claim 21, Marcus teaches a method according to Claim 1, further comprising the step of: selecting at least one of the optimal activity plans (paragraph 12); and providing the selected optimal activity plans to the officer
Concerning claim 22, Marcus teaches a method according to Claim 21, wherein two or more of the selected optimal activity plans are competing optimal activity plans (paragraph 12, where, if there are more than one optimal activity plans, it means that the plans differ and are, therefore, competing). 
Concerning claim 23, Marcus does not specifically teach a method according to Claim 22, further comprising the step of receiving a selection from the officer of at least one of the competing optimal activity plans.  However, Marcus teaches providing the officer with more than one optimal activity plan (paragraph 13, where “at least one” suggests the possibility of more than one) and the officer executing an optimal activity plan and communicating with the system regarding optimal activity plans (paragraphs 13 and 14).  Given these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the step of receiving a selection from the officer of at least one of the competing optimal activity plans since relevant communications add to the efficient operation of a parking enforcement organization and since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Concerning claims 24-27, Marcus does not specifically teach but Pycko teaches a method according to Claim 1, further comprising the step of: calculating performance analytics of the [employee] based on the identified differences (c. 5, ll. 19-32); a method according to Claim 24, wherein the performance analytics are calculated over three time periods comprising before an activity is performed, after an activity is performed, and while an activity is being performed (c. 5, ll. 19-32); a method according to Claim 24, further comprising the step of: providing the performance analytics of the [employee] to at least one of a supervisor of the [employee] and dispatcher (c.7, ll. 6-16 and c. 17, ll.60-63) and a method according to Claim 1, further comprising the step of: generating an alert based on the identified differences (c. 6, ll. 10-14 and c. 17, ll. 60-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine calculating performance analytics of the employee based on the identified differences before, during and after an activity is performed, to provide the analytics to a supervisor, and to generate an alert based on the identified differences as taught by Pycko with the management of parking enforcement officers of Marcus since these steps provide efficient means of managing field personnel.
Claims 3-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Marcus (US 2009/0024430) in view of Chatterjee et al., (US 2004/0068433, Pycko et al. (US 9,674,357) and Malloy Desormeaux et al. (US 2003/0026608) as applied to claim 1 above and in further view of Admitted prior art (as a result of unchallenged Official Notice).  
Concerning claims 3-7, Marcus and Pycko do not specifically teach the method further comprising the steps of: quantifying the performance of the officer; and including the quantified performance with the feedback (claim 3); before the end of the duty shift, providing a message in the feedback on the performance of the officer only as to the officer's actual performance up until that time (claim 4),  defining thresholds on the performance expectations and providing a message in the feedback on the performance of the officer when the thresholds are substantially met or exceeded (claim 5), defining thresholds for one or more of a block or a region within which the beat is located and before the end of the duty shift and providing a message in the feedback on the performance of the officer when the thresholds are substantially met or exceeded (claim 6) or providing credit in the feedback on the performance of the officer based on providing data used in prediction of service activities along the beat based on an enforcement activity and change in neighborhood or street conditions not predicted (claim 7).  It is admitted prior art (as a result of unchallenged Official Notice) that, in managing personnel, especially field personnel, that it was old and well-known before the effective filing date of the invention to quantify the performance of the employee and include the quantified performance with the feedback, before the end of the duty shift, provide a message in the feedback on the performance of the employee only as to the employee's actual performance up until that time, define thresholds on the performance expectations and provide a message in the feedback on the performance of the employee when the thresholds are substantially met or exceeded, define thresholds for a job site (equivalent to a block or a region) within which the employee’s responsibility is located and before the end of the duty shift and provide a message in the feedback on the performance of the employee when the thresholds are substantially met or exceeded and provide credit in the feedback on the performance of the employee based on providing data used in prediction of service activities in the area of the employee’s responsibility based on an employee’s activity and change in conditions not predicted.  These were all methods the examiner used years ago when managing engineering technicians – noting and commenting on how many inspections a technician had completed, going into the field to observe the work and commenting on how well the technician had done up until that time, defining how many inspections were required at a given job site (or region) and providing “atta boy”s and “atta girl”s when those thresholds were exceeded, and crediting a technician when they reported on changed job conditions requiring increased of different services.  
.
Allowable Subject Matter
Concerning claim 28, Marcus teaches a method according to Claim 1, wherein the sensors in the city comprise sensors in parking spaces (paragraph 16), in parking payment collectors (paragraph 9, on patrol cars, on buses, and on delivery vehicles, Marcus does not specifically teach  sensors fixed in the road, on patrol cars, on buses, and on delivery vehicles.  Various other references teach sensors fixed in the road and on patrol cars (i.e. Bauer US 2017/0091350, paragraph 35), sensors on buses (i.e. Ulloa Paredes, US 2013/0317742 and McQuade et al. US 2014/0195106) and sensors on delivery vehicles (Davidson, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683